DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter

Claims 1-13 and 15-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1-13 and 15-34.  
Claims 1, 31 and 34 recite acquiring localization information of a device; generating a first image comprising a directional characteristic corresponding to a first object included in an input image, wherein each pixel value in the first image indicates a degree of closeness to seed pixels constituting the first object; generating a second image to which a second object included in three-dimensional (3D) map data is projected based on the localization information, wherein the second object is of a same object type as the first object; and updating the localization information based on a degree of visual alignment between the first image and the second image, wherein the degree of visual alignment is calculated by adding up values of pixels of the first image corresponding to pixels constituting the second object of the second image; and updating the second image by moving or rotating the second object to the second image based on the updated localization information, such that the degree of visual alignment between the first image and the second image is increased.


Claims 2-13 and 15-21 are allowed because they depend on claim 1. 

Claims 22 recites receiving a learning image; generating a map data image representing an object in the learning image using a discrete binary value; generating a reference image comprising a distance field map directional characteristic corresponding to the object in the learning image, based on the map data image, wherein each pixel in the distance field map indicates a degree of closeness to seed pixels constituting the object; generating an inference image that infers the distance field map directional characteristic corresponding to the object in the learning image, using a neural network; and training the neural network based on a difference between the reference image and the inference image.
Stojanovic 20190050648, Gauglitz 20160358383, Wang 20180122098, Solenthaler 20180089905 and Maruyama 20160275645 combined cannot teach these limitations perfectly, the applicant’s argument is persuasive, the specific combination recited by the applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 23-30 are allowed because they depend on claim 22.

Claims 32 recites acquiring an input image; generating a first image comprising a probability map indicating a directional characteristic corresponding to an object; acquiring a 
Stojanovic 20190050648, Weiss 20170206643, Heisele 20170169300 and Lee 20180149487 combined cannot teach these limitations perfectly, the applicant’s argument is persuasive, the specific combination recited by the applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 33 is allowed because it depends on claim 32.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/YI YANG/
Examiner, Art Unit 2616